Walton, J.
The only question is, whether an action will lie against a married woman for medical attendance rendered at her request, and for which she expressly promises to pay. We think it will. The common law in this particular is entirely abrogated in this state. By statute a married woman is now made liable for any debt contracted by her, in her own name, for any lawful purpose; and an action may be maintained against her therefor, either alone, or jointly with her husband. R. S., c. 61, § 4.
The case finds that the plaintiff is a regular physician, that he rendered the services sued for, that the prices charged are reasonable, that the defendant promised at his first visit to pay for his services, that they were exclusively for her and her children by a former husband, and were rendered entirely upon her credit, and charged to her upon the plaintiff’s books. That the plaintiff is entitled to judgment upon such a statement of facts we cannot doubt, notwithstanding the defendant is a married woman.

Exceptions overruled.


Judgment for plaintiff.

Appleton, C. J., Barrows, Daneorth, Yirgin and Peters, JJ., concurred.